Name: Council Regulation (EC) No 415/96 of 4 March 1996 amending Regulation (EEC) No 2075/92 on the common organization of the market in raw tobacco, and fixing the guarantee thresholds for leaf tobacco by group of tobacco varieties for the 1996 and 1997 harvests
 Type: Regulation
 Subject Matter: farming systems;  agricultural structures and production;  agricultural policy;  production;  plant product;  consumption
 Date Published: nan

 Avis juridique important|31996R0415Council Regulation (EC) No 415/96 of 4 March 1996 amending Regulation (EEC) No 2075/92 on the common organization of the market in raw tobacco, and fixing the guarantee thresholds for leaf tobacco by group of tobacco varieties for the 1996 and 1997 harvests Official Journal L 059 , 08/03/1996 P. 0003 - 0004COUNCIL REGULATION (EC) No 415/96 of 4 March 1996 amending Regulation (EEC) No 2075/92 on the common organization of the market in raw tobacco, and fixing the guarantee thresholds for leaf tobacco by group of tobacco varieties for the 1996 and 1997 harvests THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco (1), and in particular Article 8, second subparagraph, and Article 9 (2) thereof,Having regard to the proposal from the Commission (2),Having regard to the opinion of the European Parliament (3),Having regard to the opinion of the Economic and Social Committee (4),Whereas the second subparagraph of Article 8 and Article 9 (2) of Regulation (EEC) No 2075/92 provide for the annual allocation among producer Member States of guarantee thresholds for each group of varieties; whereas the level of those thresholds should be fixed for the 1996 and 1997 harvests taking particular account of market conditions and socio-economic and agronomic conditions in the production areas concerned; whereas such fixing should be effected in good time in order to allow producers to plan their production for the above harvests;Whereas, for certain groups of varieties, guarantee threshold quantities may remain available after allocation in accordance with Article 9 (3) of Regulation (EEC) No 2075/92 is completed; whereas, on the other hand, guarantee threshold quantities for other groups of varieties may not be sufficient to cover market demand; whereas, therefore, provision should be made for Member States to transfer quantities from the guarantee threshold for one group of varieties to other groups of varieties, while ensuring that an increase in the guarantee threshold for one group of varieties as a result of the transfer does not generate additional expenditure for the European Agricultural Guidance and Guarantee Fund (EAGGF); whereas Regulation (EEC) No 2075/92 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1 For the 1996 and 1997 harvests, the guarantee thresholds referred to in Articles 8 and 9 of Regulation (EEC) No 2075/92 by group of varieties and by Member States shall be those fixed in the Annex hereto.Article 2 Article 9 of Regulation (EEC) No 2075/92 is amended as follows:1. the first sentence of paragraph 3 shall be replaced by the following:'3. On the basis of the quantities fixed pursuant to paragraph 2 and without prejudice to the application of paragraphs 4 and 5, Member States shall distribute production quotas to producers in proportion to the average quantities delivered for processing during the three years preceding the year of the last harvest, broken down by group of varieties.`2. the following paragraph shall be added:'5. Before the deadline laid down for the conclusion of cultivation contracts, Member States may be authorized to transfer guarantee threshold quantities remaining available after the distribution of quotas in accordance with paragraph 3 to another group of varieties.Subject to the application of the third subparagraph, a reduction of one tonne in the threshold quantity for one group of varieties shall give rise to a maximum increase of one tonne in the other group of varieties.Transfers of guarantee threshold quantities from one group of varieties to another may not give rise to additional expenditure for the EAGGF.Detailed rules for the application of this Title shall be adopted in accordance with the procedure laid down in Article 23. They shall include the definition of the quantities referred to in the first subparagraph.`Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 March 1996.For the CouncilThe PresidentP. BARATTA(1) OJ No L 215, 30. 7. 1992, p. 70. Regulation as last amended by Regulation (EC) No 711/95 (OJ No L 73, 1. 4. 1995, p. 13).(2) OJ No C 30, 3. 2. 1996, p. 6.(3) Opinion delivered on 16 February 1996 (not yet published in the Official Journal).(4) Opinion delivered on 29 February 1996 (not yet published in the Official Journal).ANNEX GUARANTEE THRESHOLDS FOR 1996 AND 1997 >TABLE>